Citation Nr: 1613394	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  11-31 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether a June 30, 1997, rating decision that denied service connection for a knee condition, should be reversed or revised on the basis of clear and unmistakable error (CUE).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran, who died in April 2008, served on active duty from September 1957 to August 1962.  His separation paper (DD 214) shows that he also had almost three and a half years of other service which has not been verified.  His awards and decorations included the Parachutist Badge.  The Appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Providence, Rhode Island.

In May 2013, during the course of the appeal, the Appellant had a hearing at the RO before the undersigned Veterans Law Judge.

The Board remanded the issues in May 2014 for additional development. 



FINDINGS OF FACT

1.  In a June 1997 decision, the RO denied service connection for a knee condition.    

2.  The June 1997 decision was appealed to the Board and in an October 1999 decision, the Board found the claim for service connection for a left knee disorder to be well-grounded and remanded the appeal back to the RO for additional development.

3.  In a December 1999 rating decision, the RO granted service connection for degenerative joint disease left knee with torn medial meniscus and assigned an evaluation of 10 percent disabling from December 10, 1996, an evaluation of 100 percent effective October 25, 1999 for left total knee replacement, and an evaluation of 30 percent effective December 1, 2000. 

4.  In May 2000, the Veteran appealed the December 1999 rating decision as to the 30 percent rating assigned his service-connected left knee disability, and filed a claim for service connection for a right knee disorder.

5.  In an August 2000 decision, the RO granted service connection for a right knee disability with an evaluation of 10 percent, effective May 17, 2000.  

6.  In a May 2002 rating decision, the RO granted a TDIU, effective from January 1, 2002, and denied the Veteran's claims for increased rating for his right and left knee disorders.  The Veteran did not appeal this determination.  

7.  The June 1997 decision as to the issue of service connection for a left knee disorder is not final as it was appealed to the Board, then remanded by the Board and ultimately granted by the December 1999 rating decision; the August 2000 decision is final; there is no claim of CUE reasonably raised and pled with specificity as to the December 1999 and August 2000 rating decisions.

8.  In an August 2008 rating decision, the RO denied the claims of entitlement to DIC benefits under 38 U.S.C.A. § 1318 and service connection for the cause of the Veteran's death.  The Appellant appealed the decision.  In a May 2010 statement, the Appellant withdrew the appeal.

9.  The evidence received since August 2008 decision is either cumulative or redundant of evidence previously considered in support of the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318 and does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The June 1997 rating decision is not subject to a claim for revision based on CUE.  38 C.F.R. § 3.105 (2015).

2.  The August 2008 rating decision denying entitlement to DIC benefits under 38 U.S.C.A. § 1318 and service connection for the cause of the Veteran's death is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  Evidence received since the August 2008 rating decision is not new and material with respect to the claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), 38 C.F.R. § 20.1105 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In claims to reopen, VA must notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although in Kent, the United States Court of Appeals for Veterans Claims (Court) held that to satisfy the above requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish the claim that were previously found insufficient, VA's Office of General Counsel issued a precedential opinion concluding that this requirement is no longer valid in light of the plain language of 38 U.S.C.A. § 5103(a)(1), its legislative history, and subsequent precedent by the U.S. Court of Appeals for the Federal Circuit.  See VAOPGCPREC 6-2014 (Nov. 21, 2014).

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In the present case, an August 2010 letter provided notice to the Appellant regarding her request to reopen a claim for entitlement to DIC under 38 U.S.C.A. § 1318.  The Board finds this notice fully complies with VA's duty to notify.  The Appellant was advised of the reasons why the claim was previously denied and that new and material evidence must be submitted that addresses the reasons for the prior denial.  She was further advised of the types of evidence she needed to submit and the requirements for entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318.  Finally, the letter advised the Appellant of how effective dates are assigned and the type of evidence that impacts that determination.

The Appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Appellant has not demonstrated any prejudice with regard to the content of any notice.  

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's certificate of death, post service private medical certificates, lay statements, and hearing testimony.  There is no indication of relevant, outstanding records that would support the Appellant's claim for entitlement to DIC under 38 U.S.C.A. § 1318 decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

In May 2013, the Appellant was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfills two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the May 2013 hearing, the undersigned identified the issues on appeal and the Appellant described her contentions.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

The Board notes that the VA's duties to notify and assist do not apply to CUE claims such as here regarding whether there was CUE in the RO's June 1997 rating decision.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  While CUE, when demonstrated, will result in reversal or revision of a prior final and binding decision on a claim for benefits, it is not by itself a claim for benefits.

As noted above, the claims were remanded to the AOJ in May 2014 for additional evidentiary development including adjudication of the Appellant's CUE claim.  The AOJ denied the Appellant's CUE claim and readjudicated the claims in a May 2015 supplemental statement of the case.  The Board notes that the May 2014 Board remand also directed the AOJ to clarify whether the Appellant was claiming CUE in RO rating decisions dated in December 1999 and August 2000.  In a June 2014 letter, the AOJ requested clarification as to whether the Appellant was pursuing the additional claims.  The Appellant did not respond; therefore, the AOJ found there were no additional claims of CUE.  Accordingly, the remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

For all the foregoing reasons, the Board concludes that VA's duties to the Appellant have been fulfilled with respect to the issues decided on appeal.



II. CUE

In December 1996, the Veteran filed a claim for service connection for a knee condition.  The claim was denied in a June 30, 1997 RO rating decision.  The Veteran appealed the denial and was afforded a local RO hearing in November 1997 in which he apparently limited his appeal with respect to the knees to the left knee.  In March 1998 the Veteran was afforded a supplemental statement of the case in which, in pertinent part, only the left knee was identified as on appeal, again apparently based on the hearing testimony.  However, in April 1998 the Veteran indicated that he wished to file a claim for service connection for a right knee disability.  The RO acknowledged receipt of the Veteran's request in a May 1998 letter and requested additional information.  In a September 1998 letter the RO informed the Veteran that it was denying his right knee claim because he did not send the information requested in the May 1998 letter; he was provided a copy of his appellate rights.  He did not appeal this determination.  The Veteran was later afforded a Board hearing in August 1999 in which the issues on appeal included the claim for service connection for a left knee disability.  

Subsequently, in an October 1999 decision, the Board found that claim well-grounded and remanded it to the RO for additional development.  

Then, the RO in a December 1999 RO rating decision granted service connection for degenerative joint disease left knee with torn medial meniscus and assigned an evaluation of 10 percent disabling from December 10, 1996, an evaluation of 100 percent effective October 25, 1999 for left total knee replacement, and an evaluation of 30 percent effective December 1, 2000.  In May 2000, the Veteran appealed his initial ratings, and asserted his right knee was similarly disabled.  In an August 2000 decision, the RO granted service connection for a right knee disability with an evaluation of 10 percent effective May 17, 2000.  In a January 2001 decision, the RO granted an evaluation of 100 percent effective November 6, 2000, based on surgical or other treatment necessitating convalescence, and entitlement to schedular 100 percent effective January 1, 2001, based upon a total knee replacement.  The decision also assigned an evaluation of 30 percent for the right knee effective January 1, 2002.  In October 2001, the Veteran filed a claim for a total disability rating due to individual unemployability (TDIU).  In a May 2002 decision, the RO granted entitlement to TDIU effective January 1, 2002, and denied increased ratings for the Veteran's right and left knee disabilities.  

The Appellant contends that, in part, that there is CUE in the June 1997 RO decision which initially denied service connection for a left knee disorder. 

A determination on a claim by the agency of original jurisdiction (AOJ) of which the claimant is properly notified is final if an appeal is not perfected.  Pursuant to 38 C.F.R. § 3.105(a), previous determinations, which are final and binding, will be accepted as correct in the absence of CUE.  Where the evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).

The June 1997 decision as to the issue of service connection for a left knee disorder is not final as it was appealed to the Board, then remanded by the Board and ultimately granted by the December 1999 rating decision.  Further, although the Veteran later appealed the initial rating assigned the left knee disability and subsequently appealed the rating assigned the right knee disability, the December 1999 rating as to the effective date for service connection for the left knee (December 10, 1996) and the August 2000 rating decision as to the effective date for service connection for the right knee (May 17, 2000) are final.  The Appellant has not reasonably raised and pled with specificity a claim of CUE as to the December 1999 and August 2000 rating decisions.  See June 2014 RO letter to Appellant requesting that she state specifically any allegations of CUE with respect to these decisions.  Further, she has not raised a similar claim as the May 2002 rating decision denying increased ratings for both knees.  Thus, since the June 1997 decision is essentially non-final to the extent that it was appealed to the Board and ultimately service connection for a left knee disorder was granted, the Board finds that there can be no CUE in that decision.  Thus, the claim for CUE in the June 1997 RO decision is denied.


III.  Claim to Reopen

The Appellant essentially contends that new and material evidence has been received sufficient to reopen her previously denied claim of entitlement to DIC under 38 U.S.C.A. § 1318.

In August 2008, the RO denied the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318.  The Veteran appealed the decision, but lateral withdrew the appeal in a May 2010 statement.  In general, VA rating decisions from which an appeal is not perfected in a timely manner become final and binding based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The claim of entitlement to DIC under 38 U.S.C.A. § 1318 may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Appellant filed an application to reopen her previously denied claim of entitlement to DIC under 38 U.S.C.A. § 1318 in a letter dated in June 2010.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2015).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final RO decision in August 2008 consisted of prior VA rating decisions concerning the Veteran's service-connected right and left knee disabilities, service treatment records, post-service VA and private treatment records, and the Appellant's lay statements.  The Board noted that, prior to the Veteran's death, his service-connected right knee disability was rated 10 percent from May 17, 2000, 100 percent from November 6, 2000, and 30 percent from January 1, 2002.  The Veteran's left knee disability was rated 10 percent from December 10, 1996, 100 percent from October 25, 1999, and 30 percent from December 1, 2000.  The Veteran was also in receipt of TDIU from January 1, 2002.  

The RO found, in the August 2008 decision, that because a 100 percent rating for the Veteran's service-connected disabilities was in effect for less than 10 years immediately preceding his death, the Appellant was not entitled to DIC under 38 U.S.C.A. § 1318.  The Board also noted further that the Veteran's service-connected right and left knee disabilities were not rated as 100 percent disabling continuously since his separation from service.  Thus, the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318 was denied.

The newly received evidence includes multiple lay statements from the Appellant and testimony during a May 2013 Travel Board hearing.  

The Board notes that the evidence which was of record in August 2008 RO decision did not indicate that she was entitled to DIC under 38 U.S.C.A. § 1318.  Despite the Appellant's repeated assertions, a review of the record evidence submitted since August 2008 still does not indicate that she is entitled to DIC under 38 U.S.C.A. § 1318.  All of the evidence submitted since August 2008 is cumulative or redundant of evidence previously considered by VA in adjudicating the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318.  The Appellant essentially has asserted that she is entitled to DIC under 38 U.S.C.A. § 1318 because there was CUE in the June 1997 RO decision which initially denied service connection for the Veteran's knee disability.  However, as found above, there can be no claim of CUE in a decision which has not been finalized, as is the case here.  Therefore a claim of CUE was dismissed.  

The Board notes in this regard that there is a clear statutory requirement for DIC that a Veteran's service-connected disability must be 'continuously rated totally disabling for a period of 10 or more years immediately preceding death' or 'for a period of not less than five years from the date of such Veteran's discharge or other release from active duty' as outlined in 38 U.S.C.A. § 1318.  See 38 U.S.C.A. §§ 1318(b)(1), (2) (West 2014) (Emphasis added).  In other words, the statute governing entitlement to DIC requires a 100 percent rating for a service-connected disability be in effect for at least 10 consecutive years prior to a Veteran's death or for at least 5 consecutive years from the date of a Veteran's separation from service.  Id.  None of the evidence submitted since August 2008 rating decision relates to an unestablished fact concerning how many years the Veteran was in receipt of a 100 percent rating for a service-connected disability prior to his death such that the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318 can be reopened.

The Board finally observes that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase 'raises a reasonable possibility of substantiating the claim' found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as 'enabling' reopening of a previously denied claim rather than 'precluding' it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Appellant's previously claims of service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C.A. § 1318.  Unlike in Shade, there is no evidence in this case - either previously considered in the August 2008 RO decision, which denied the claim of entitlement to DIC under 38 U.S.C.A. § 1318, or received since the decision became final - which demonstrates that the Appellant is entitled to DIC under 38 U.S.C.A. § 1318.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Appellant's request to reopen her previously denied claim of entitlement to DIC under 38 U.S.C.A. § 1318.  In summary, as new and material evidence has not been received, the previously denied claim of entitlement to DIC under 38 U.S.C.A. § 1318 is not reopened.

ORDER

The claim of CUE in a June 1997 RO decision for the denial of service connection for a knee disability is denied.

New and material evidence has not been received to reopen a claim of entitlement to DIC under 38 U.S.C.A. § 1318; the appeal is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


